            Case
            Case 1:20-cv-10376-PKC
                 1:20-cv-10376-PKC Document
                                   Document 7-3
                                            11 Filed
                                                Filed 02/11/21
                                                      01/21/21 Page
                                                               Page 11 of
                                                                       of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 SECURITIES AND EXCHANGE COMMISSION,                                            Order

                               Plaintiff,
                                                                                ECF Case
            - against -
                                                                                No. 20 Civ. 10376 (PKC)
 AMIR BRUNO ELMAANI,
   a/k/a “BRUNO BLOCK,”

                               Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    WHEREAS, on January 21, 2021, the Government submitted a motion seeking to

intervene in this action and seeking a complete stay of further proceedings, in light of the

pendency of the parallel criminal action United States v. Amir Bruno Elmaani, 20 Cr. 661 (CM)

(the “Criminal Action”), in which an indictment has been returned; and

                    WHEREAS, defendant Amir Bruno Elmaani consents to the complete stay sought

by the Government;

                    WHEREAS, the Securities and Exchange Commission (the “SEC”) takes no

position on the request for a complete stay; and

                    WHEREAS, the Court finds that a complete stay in this action is in furtherance of

the interests of justice and will not prejudice any party; it is hereby

                    ORDERED that the Government’s motion to intervene is GRANTED. It is further
        Case
        Case 1:20-cv-10376-PKC
             1:20-cv-10376-PKC Document
                               Document 7-3
                                        11 Filed
                                            Filed 02/11/21
                                                  01/21/21 Page
                                                           Page 22 of
                                                                   of 22




              ORDERED that this action is stayed in its entirety until the completion of the

Criminal Action.



SO ORDERED.

                                                               2/11/2021
HONORABLE P. KEVIN CASTEL                                      DATE
UNITED STATES DISTRICT JUDGE




                                             2
